
	
		III
		112th CONGRESS
		2d Session
		S. RES. 611
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2012
			Ms. Collins (for herself
			 and Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 15, 2012, as
		  Wreaths Across America Day. 
	
	
		Whereas, 21 years ago, the Wreaths Across America project
			 began an annual tradition, during the month of December, of donating,
			 transporting, and placing Maine balsam fir holiday wreaths on the graves of the
			 fallen heroes buried at Arlington National Cemetery;
		Whereas, since that tradition began, through the hard work
			 and generosity of the individuals involved in the Wreaths Across America
			 project, more than 350,000 wreaths have been sent to more than 800 locations,
			 including national cemeteries and veterans memorials in every State, and to
			 locations overseas;
		Whereas the mission of the Wreaths Across America project
			 to Remember, Honor, Teach is carried out in part by coordinating
			 wreath-laying ceremonies at Arlington National Cemetery as well as veterans
			 cemeteries and other locations in all 50 States;
		Whereas the Wreaths Across America project carries out a
			 week-long veterans parade between Maine and Virginia, stopping along the way to
			 spread a message about the importance of remembering the fallen heroes of the
			 United States, honoring those who serve, and teaching the people of the United
			 States about the sacrifices made by veterans and their families to preserve our
			 freedoms;
		Whereas, in 2011, wreaths were sent to more than 700
			 locations across the United States and overseas, 180 more locations than the
			 previous year;
		Whereas, in December 2012, the Patriot Guard Riders, a
			 motorcycle and motor vehicle group that is dedicated to patriotic events and
			 includes more than 250,000 members nationwide, will continue their tradition of
			 escorting a tractor-trailer filled with donated wreaths from Harrington, Maine,
			 to Arlington National Cemetery;
		Whereas thousands of individuals volunteer each December
			 to escort and lay the wreaths;
		Whereas December 10, 2011, was previously designated by
			 the Senate as Wreaths Across America Day; and
		Whereas the Wreaths Across America project will continue
			 its proud legacy on December 15, 2012, bringing approximately 125,000 wreaths
			 to Arlington National Cemetery on that day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 15, 2012, as Wreaths Across America Day;
			(2)honors the
			 Wreaths Across America project, the Patriot Guard Riders, and all of the
			 volunteers and donors involved in this worthy tradition; and
			(3)recognizes the
			 sacrifices our veterans, members of the Armed Forces, and their families have
			 made, and continue to make, for our great Nation.
			
